

 
[homi.jpg] 
July 20, 2009

--------------------------------------------------------------------------------

 

Refinancing Agreement
 
Dated as of the 20th day of July, 2009
 
By and between:
HOMI Israel Ltd, an Israeli company, #512482787, whose address for the purposes
of this Agreement shall be Gav-Yam Centre, Building #3,  3rd Floor, 9 Shenkar
Street, Herzliya Pituach 46725, Israel; Fax: 09-9728626, e-mail:
jackronnel@my-homi.com, with a mandatory copy to Reif & Reif Law Offices, 17-4
Yitzchak Rabin Road, Bet Shemesh 99585, Israel, Fax: 02-9997993, e-mail:
Mail@ReifLaw.com;  (“HOMI”);

 
And:
Globetrip Ltd, an Israeli company, #513889956, whose address for the purposes of
notices sent under this Agreement shall be 10 Iris street, PO Box 4591,
Caesarea, 30889 Israel; Fax: 04-6362232, email: danielcohen@mindspring.com
(“Investor”);

 
Whereas:
HOMI owns a turnkey computerized minibar system, including 470 computerized
minibars of type HOMI® 336, a central unit and a license to HOMI® software,
which is installed at the Dan Panorama Hotel in Tel-Aviv (the “Hotel” and the
“Minibar System”, respectively), and which HOMI operates under an outsource
operation agreement between HOMI and the Hotel (the “Operation” and the
“Outsource Agreement”, respectively); and

 
Whereas:
HOMI has decided to refinance the Minibar System as part of a new financing plan
for its continued operation and expansion; and

 
Whereas:
This Refinancing Agreement serves as a pilot under said new financing plan, in
which HOMI’s President, Mr Daniel Cohen, wishes to show his belief and support
by participating herein, through his 45.45% holding in Investor; and

 
Whereas:
In the context of this Refinancing Agreement, HOMI wishes to sell the Minibar
System to Investor and Investor wishes to purchase the Minibar System from HOMI,
with HOMI continuing to perform the Operation, subject to a division of revenues
between the Parties, all in accordance with and subject to the terms and
conditions set forth herein;

 
 
Therefore, the Parties have made condition and agreed as follows:
 
 
1.  
Sale of the Minibar System

 
 
1.1  
Subject to HOMI’s first receiving the Purchase Price (as defined below), HOMI
sells the Minibar System to Investor and Investor purchases the Minibar System
from HOMI, with effect as of 1st August 2009 (the “Effective Date”).

 
1.2  
HOMI represents and warrants that:

 
a.  
the Minibar System is free and clear of all liens, claims, encumbrances and
third party rights of any kind;

 
b.  
the Minibar System is in normal working condition, subject to normal wear and
tear and subject to ongoing evaluation and upgrading, as customary for a novel
and recently developed system, and will remain in this condition for the
duration of this Agreement, with HOMI being responsible for Maintenance as set
forth in Section 4.3a below.

 
 
2
[homi.jpg]
Refinancing Agreement
HOMI Israel - Globetrip
July 20, 2009

--------------------------------------------------------------------------------

 
 
1.3  
Investor represents and warrants that:

 
a.  
it has been given every opportunity to inspect the Minibar System and its
operation and has satisfied itself fully as to the condition and operational
status of the Minibar System;

 
b.  
it is fully aware that the Minibar System is a novel product, recently developed
and installed by HOMI and still undergoing debugging by HOMI, and may not yet be
functioning at optimal capacity or efficiency;

 
c.  
it is purchasing the Minibar System on an “as is” basis, and shall have
absolutely no claim against HOMI in respect of the condition of the Minibar
System;

 
d.  
Daniel Cohen, who has a 45.45% holding in Investor, is, in his capacity as
President of HOMI, completely familiar with the Minibar System, the Agreement
and the Operation.

 
2.  
Purchase Price

 
In consideration of the Minibar System, Investor will pay to HOMI the sum of
$211,450 (two hundred and eleven thousand, four hundred and fifty USD), in a
single cash payment to be deposited in HOMI’s designated bank account no later
than the date hereof (the “Purchase Price”). VAT, if applicable, will be added
to the Purchase Price, against a tax invoice. The Purchase Price was computed on
the basis of 470 x $450, as the Minibar System is not brand new and has been in
place for approximately one year. If the Minibar System had been newly
installed, the Purchase Price would have been computed on the basis of 470 x
$500.
 
3.  
Title in the Minibar System

 
 
3.1  
As of payment of the Purchase Price in accordance with the foregoing, title in
the Minibar System shall pass to Investor, with retroactive effect as of the
Effective Date, together with an assignment of any rights which HOMI may have
under any insurance policies that cover risk of theft and/or damage of the
Minibar System.

 
3.2  
Notwithstanding the foregoing, Investor agrees and undertakes that its ownership
of the Minibar System shall in no way detract from the continued Operation and
Maintenance (as defined below) by HOMI under the Outsource Agreement; Investor
shall not be entitled, and undertakes not to take any action to make any
disposition of any part of the Minibar System and/or remove any part thereof
from the Hotel and/or in any other way prevent and/or hinder the continued
Operation and Maintenance by HOMI, subject to Section 3.3 below.

 
3.3  
If HOMI ceases to operate as a solvent, going concern, then Investor shall be
entitled to assert its title in the Minibar System as it shall see fit, without
restriction, including by means of removal of the Minibar System from the Hotel,
or performing the Operation and Maintenance, directly or indirectly, in place of
HOMI, in coordination with the Hotel.

 
4.  
Outsource Agreement, Operation and Maintenance

 
 
4.1  
HOMI shall continue to perform the Operation and to provide Hotel with
maintenance services for the Minibar System (the “Maintenance”), with such
services being at a satisfactory level per industry standards, all pursuant to
HOMI’s Outsource Agreement with Hotel, and such Operation and Maintenance and
Outsource Agreement shall not be affected by this Refinancing Agreement.

 
4.2  
Promptly following the date hereof, HOMI shall direct the Hotel that all
payments due to be made to HOMI under the Outsource Agreement shall be made to
the Special Account (as defined below).

 
 
3
[homi.jpg]
Refinancing Agreement
HOMI Israel - Globetrip
July 20, 2009

--------------------------------------------------------------------------------

 
 
4.3  
On a monthly basis:

 
a.  
HOMI will continue to invoice the Hotel for the full amount of net revenues from
the Operation, which the Hotel is obliged to pay to HOMI under the Outsource
Agreement (“Net Revenues from Hotel”), and will deliver to Investor a copy of
said invoice upon its delivery to the Hotel (“HOMI’s Invoice to the Hotel”),
usually by the 10th of each calendar month, together with an invoice from HOMI
to Investor, in respect of the Operation and Maintenance, for (i) cost of goods
to be sold via the Minibar System (the first invoice will also include the
inventory of goods as at the Effective Date) at cost, with no margin to HOMI,
(ii) Operation direct labour costs, (iii) Maintenance fees of $0.06 per Minibar
per day, and (iv) a management fee of 8% of Net Revenues from Hotel
(collectively, “Operational Payments” and “HOMI’s Invoice to Investor”,
respectively). The aforementioned Maintenance fees are all-inclusive, and in
return HOMI will perform the Maintenance and take whatever action is needed,
including parts and labour, to maintain the Minibar System in normal working
condition.

 
b.  
Upon its receipt of HOMI’s Invoice to the Hotel and HOMI’s Invoice to Investor,
Investor will invoice HOMI for the entire sum of Net Revenues from Hotel
(“Investor’s Invoice”).

 
c.  
HOMI would normally expect HOMI’s invoice to the Hotel to be settled by the
Hotel by the end of the calendar month in which it was issued. The sum by which
Net Revenues from Hotel, as deposited in the Special Account, exceed HOMI’s
Invoice to Investor (“Operating Cashflow”) will then be promptly transferred in
full from the Special Account to a bank account that Investor shall have
designated in writing to HOMI, while the Operational Payments will be
transferred from the Special Account to HOMI’s designated bank account, and
Investor’s Invoice and HOMI’s Invoice to Investor will be deemed settled in
full. Payment of Operational Payments will be by offset against Net Revenues as
above - Investor will not be required to inject cashflow to finance Operational
Payments, with the exception of payment for the inventory of goods as at the
Effective Date as per Section 4.3a above.

 
4.4  
On a quarterly basis, the following reckoning will be performed:

 
a.  
If the Operating Cashflow for the quarter was less than $10,575, then no further
adjustment will be made for that quarter, and all of said Operating Cashflow
will be retained by Investor.

 
b.  
If the Operating Cashflow was more than $10,575 but less than $17,625, then
Investor shall retain $10,575 thereof, and shall pay the balance of the
Operating Cashflow to HOMI, by means of its addition to the following month’s
Operational Payments.

 
c.  
If the Operating Cashflow was more than $17,625, then Investor shall retain 60%
thereof and shall pay to HOMI the remaining 40%, by means of its addition to the
following month’s Operational Payments. Investor shall make monthly advances to
HOMI, if applicable, based on the above formula, as computed for the quarter to
date, and a final reckoning for each quarter will be performed within 30 days
following the end of the quarter.

 
4.5  
Only until such time as Investor shall, pursuant to Section 4.4 above, have
received payments in a total aggregate amount equal to the Purchase Price (at
which time this Section 4.5 shall cease to apply), an additional reckoning will
be performed at the end of each calendar year, as follows:

 
a.  
If the Operating Cashflow for the year was less than $42,300, then Investor
shall be entitled to all of said Operating Cashflow.

 
b.  
If the Operating Cashflow was more than $42,300 but less than $70,500, then
Investor shall be entitled to $42,300 thereof, and HOMI shall be entitled to the
balance of the Operating Cashflow.

 
c.  
If the Operating Cashflow was more than $70,500, then Investor shall be entitled
to 60% thereof and HOMI shall be entitled to the remaining 40%.

 
d.  
The annual reckoning as above will be performed instead of the final quarterly
reckoning of each year under Section 4.4c above, such that the quarterly
reckoning will be performed for each of the first three quarters of the year,
and the annual reckoning will be performed at the end of the fourth quarter. The
following month’s Operational Payments will be increased or decreased,
accordingly, in order to make the necessary adjustments to give effect to the
provisions of this Section 4.5.

 
 
4
[homi.jpg]
Refinancing Agreement
HOMI Israel - Globetrip
July 20, 2009

--------------------------------------------------------------------------------

 
 
4.6  
The provisions of Sections 4.3b, 4.3c and 4.4 above shall only apply for the
first 8 years from installation of the Minibar System (the “Initial Term”);
thereafter, division of Operating Cashflow, regardless of the sum thereof, shall
be 60% to Investor and 40% to HOMI, for as long as the Operation continues, and
Investor’s Invoice and Operational Payments will reflect this.

 
4.7  
A sample spreadsheet showing key elements of the mechanism for implementation of
the provisions of this Section 4 above, is attached hereto as Exhibit A’.

 
5.  
Special Account

 
 
5.1  
Promptly following the date hereof, HOMI will procure that a special bank
account will be opened by Reif, (the “Escrow Agent”), on which the Escrow Agent
shall be the only authorised signatory, and whose details the Escrow Agent will
provide to the Parties (the “Special Account”). The Parties undertake to
cooperate as required of them in the opening of the Special Account, including
by means of provision of any details and documentation required by the bank in
connection with prevention of money-laundering legislation and regulations.

 
5.2  
Net Revenues from Hotel will be deposited solely into the Special Account, as
set forth in Section 4 above.

 
5.3  
The Escrow Agent will make payments from the Special Account, to Investor and to
HOMI, as set forth in Section 4 above, in accordance with written directions
which HOMI shall deliver to the Escrow Agent, with a copy to Investor (the
“Distribution Directions”).

 
5.4  
During a 5 day period from receipt of the Distribution Directions, the Escrow
Agent will not make any distribution. As soon as practicable following said
period, unless ordered by a court of jurisdiction to refrain from doing so, the
Escrow Agent shall, without being permitted to exercise any discretion, be
obliged to proceed in accordance with the Distribution Directions.

 
5.5  
All payments from the Special Account shall be made after deduction of all bank
charges and after deduction of the Escrow Agent’s fees, which shall be subject
to the Parties’ prior written approval.

 
5.6  
The Parties undertake to pay, in equal parts between them, all such bank charges
and Escrow Agent’s fees, and all expenses related to the Escrow Account and the
implementation of these provisions, and to sign release and indemnification
papers in such form as the Escrow Agent shall require, subject to their advance
approval.

 
6.  
Early Termination of the Outsource Agreement

 
 
6.1  
If the Outsource Agreement is terminated during the Initial Term and the Minibar
System removed from the Hotel, then HOMI will, at its own cost, reinstall the
Minibar System at one or more other hotels at which the Minibar System will have
equivalent revenue earning capacity as in the Hotel, as soon as possible and in
any event within 6 months of its removal from the Hotel, and the period between
said removal and reinstallation shall not be included in the Initial Term for
the purposes of Section 4.6 above.

 
6.2  
If reinstallation was not performed within said 6 months, then HOMI shall be
obliged, at any time during the following 3 months, to substitute other
minibars, of equivalent value and revenue earning capacity, which will be
transferred to Investor’s ownership in place of the Minibar System which will be
returned to HOMI’s ownership, and the terms of this Refinancing Agreement will
apply, mutatis mutandis, to said substitute minibars, provided that, for said 3
months, HOMI shall in any event pay to Investor 50% of the amount specified in
Section 4.4a above.

 
7.  
Confidentiality

 
 
As a condition to this Refinancing Agreement entering into effect, and to
Investor’s entitlement hereunder, Investor will execute and deliver to HOMI a
Nondisclosure Agreement in HOMI’s customary form.
 
 
5
[homi.jpg]
Refinancing Agreement
HOMI Israel - Globetrip
July 20, 2009

--------------------------------------------------------------------------------

 
8.  
Miscellaneous

 
No Amendment to this Agreement, or any part thereof, shall be valid or binding
upon the Parties unless drawn up in writing and signed by both Parties. The
Preamble, and any Appendices, Exhibits or Schedules to this Agreement,
constitute an integral part hereof. The headings used in this Agreement are for
convenience of reference only and will not be used in the construction of this
Agreement. Any use of the word “including” in this Agreement shall be construed
as meaning “including, without limitation”, unless expressly stipulated to the
contrary. All pronouns contained herein, and any variations thereof, shall be
deemed equally to refer to the masculine, feminine or neutral, singular or
plural, as the context may require. No principle of construction against the
drafter shall apply in any way to this Agreement or any of the Exhibits,
Appendices and/or Schedules attached hereto. No failure or delay on the part of
any Party in exercising any right and/or remedy to which it may be entitled
hereunder and/or by law shall operate as a waiver by that Party of any right
whatsoever. No waiver of any right under this Agreement shall be deemed as a
waiver of any further or future right hereunder, whether or not such right is
the same kind of right as was waived in a previous instance. In case any
provision of the Agreement shall be declared invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby and shall continue in full force and
effect. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof and replaces any previous agreements
between the Parties, if at all, whether written or verbal, pertaining to any of
the subject-matter hereof. This Agreement shall be deemed to have been made and
concluded in Israel and the construction, validity and performance of this
Agreement shall be governed by the laws of Israel without giving effect to the
conflicts of law principles thereunder. By their execution hereof, the parties
irrevocably agree to submit all disputes arising hereunder to the jurisdiction
of the competent courts of Tel-Aviv, Israel. Notices sent by one Party to the
other under this Agreement will be sent by registered mail to the addresses
specified in the Preamble, delivered by hand, transmitted by fax, or sent by
e-mail or other electronic means of communication and will be deemed to have
reached their destination within 3 days of being deposited with the Post Office
for dispatch as registered mail (7 days in the case of air mail), upon actual
delivery when delivered by hand, and upon receipt of the recipient’s
confirmation of receipt when sent by fax, e-mail or other electronic means of
communication. This Agreement may be executed in any number of counterparts, in
original or by facsimile, and each such counterpart hereof shall be deemed to be
an original instrument, but all such counterparts together shall constitute one
and the same agreement.
 
In witness whereof the Parties have executed this
 
Refinancing Agreement on the date first above written:
_______________________________
HOMI Israel Ltd
 
________________________________
Globetrip Ltd

 

 
 
 
 

--------------------------------------------------------------------------------

 
